Citation Nr: 0605610	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2005, the appellant testified during a hearing 
held at the RO before the undersigned.  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The probative medical evidence of record does not reflect 
a current diagnosis of post-traumatic stress disorder.  

3.  While the veteran has a current psychiatric disorder 
manifested by an anxiety disorder, such was not demonstrated 
during service, a psychosis was not manifested within one 
year of service, and an anxiety disorder is not otherwise 
related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder are not met.   38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005). 

2.  An anxiety disorder was not incurred in or aggravated by 
service; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
a May 2005 letter, the RO advised the appellant of what 
evidence, if any, was necessary to substantiate his claims 
and it indicated which portion of that evidence the appellant 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error. 

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA and Vet Center 
treatment in connection with the claims.  The RO has obtained 
the identified records.  Moreover, the veteran's Social 
Security Administration disability records are associated 
with the claims file.  In addition, the veteran has submitted 
various records and statements during the course of the 
appeal.  Finally, the veteran was afforded an opportunity to 
set forth his contentions during a hearing before the 
undersigned.  The veteran has not communicated any statements 
which would indicate a failure to understand the requirements 
of VCAA.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background and Analysis

The veteran contends that he has psychiatric disorders 
manifested by PTSD and an anxiety disorder, both claimed as 
due to stressful experiences while serving as a nuclear 
weapons technician in the Air Force.  Specifically, he 
alleges that during the height of the Cold War in 1961, he 
was constantly under stress regarding the prospect of nuclear 
war.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
95 (1997). Such evidence must be medical unless it relates to 
a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A psychosis will be considered to have been incurred in 
service if it becomes manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  The factual basis may be established by 
medical evidence, competent lay evidence, or both.  

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, at 288-289 (1994).  The veteran's 
testimony by itself cannot establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 at 
166 (1996).  Further, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

Regarding PTSD, the first question to resolve is whether the 
veteran experienced an in-service stressor.  Without such 
corroboration of an in-service stressor, the diagnosis of 
PTSD has no probative value. See Moreau, 9 Vet. App. at 395-
396; Swann v. Brown, 5 Vet.  App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

Initially, as it pertains to this claim for service 
connection for PTSD, there is no competent evidence that the 
veteran has PTSD.  The submitted VA outpatient treatment 
records, Vet Center records, and private treatment records do 
not show treatment for PTSD.  Rather, they primarily show 
treatment for an anxiety disorder.  The VA outpatient 
treatment records note the veteran's contention that he has 
PTSD; however there are repeated references in the records, 
and statements by his treatments physicians that note that he 
does not meet the diagnostic criteria for a diagnosis of 
PTSD.  

The veteran has submitted several articles that document the 
stressful experiences that he alleges contributed to PTSD.  
With respect to the articles submitted by the veteran, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this matter, the documentary evidence is not medical 
treatise evidence.  Rather, it pertains to the claimed PTSD 
stressors, and does not pertain to the question as to whether 
the veteran has a current diagnosis of PTSD.  As such, in the 
absence of a current diagnosis of PTSD, they are of no 
probative value.  

The only other evidence of record that the veteran has PTSD 
comes from his own unsubstantiated contentions.  In this 
regard, the Board notes, however, that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1); 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, there is 
no basis upon which to establish service connection for PTSD.  
Accordingly, the claim for entitlement to service connection 
for PTSD must be denied in the absence of a current diagnosis 
of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Turning to the question of service connection for an acquired 
psychiatric disability, manifested by an anxiety disorder, 
the service medical records do not establish that the veteran 
had an anxiety disorder during service and the post-service 
evidence does not establish the an acquired psychiatric 
disorder, manifested by an anxiety disorder, was initially 
incurred during service or that psychosis manifest within one 
year of separation from service.  

In this respect, during his service discharge examination in 
August 1963, the veteran reported no current or past history 
of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excess worry, or nervous trouble of 
any sort.  A psychiatric examination was normal.  The first 
post-service evidence showing treatment for an anxiety 
disorder was in early 2001.  At such time, during VA 
treatment, it was noted that the veteran had anxiety for one 
year as a result of recent respiratory failure.  He also had 
anxiety due to current job responsibilities.  There was no 
medical opinion linking the disorder to service.  Current 
records show treatment for anxiety.  While there are 
references to the veteran's complaints of stressful 
experiences during service, they do not contain competent 
evidence indicating that a current disability manifested by 
anxiety was initially incurred during service.  

In summary, the evidence of record shows that while the 
veteran is currently diagnosed with a psychiatric disorder, 
diagnosed as anxiety disorder which was not manifested until 
several years following service and was not initially 
incurred during service.  Therefore, the preponderance of the 
evidence is against the claims for service connection for 
PTSD and for an acquired psychiatric disorder diagnosed as 
anxiety, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for an anxiety disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


